Fourth Court of Appeals
                                   San Antonio, Texas
                                         March 20, 2020

                                      No. 04-19-00592-CV

                        IN RE THE ESTATE of Harold G. SCOTT, Jr.,


                       From the Probate Court No 1, Bexar County, Texas
                                 Trial Court No. 2013-PC-4111
                          Honorable Oscar J. Kazen, Judge Presiding


                                         ORDER

        On February 27, 2020, this court notified counsel for the parties that we had set the above
cause for formal submission and oral argument on April 14, 2020, at 9:00 AM, before a panel
consisting of Chief Justice Sandee Bryan Marion, Justice Rebeca C. Martinez, and Justice Irene
Rios. We hereby withdraw the February 27, 2020 notice and ORDER that the cause is advanced
for ON BRIEFS submission on April 14, 2020, to a panel consisting of Chief Justice Sandee
Bryan Marion, Justice Rebeca C. Martinez, and Justice Irene Rios.


It is so ORDERED on March 20, 2020.

                                                            PER CURIAM



ATTESTED TO: ___________________________________
             Michael A. Cruz, Clerk of Court